Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on May 13, 2022 in response to the Office action (OA) mailed on December 16, 2021 (“the previous OA”) have been fully considered. 

In view of applicant’s amendment, a new rejection under 35 USC 112(a) is made. 

In view of applicant’s amendment, the rejection of claims 1-3 as being unpatentable over Yasuda et al. (US 20080173398 A1) as set forth in the previous OA is modified. 




Information Disclosure Statement

The information disclosure statement filed on May 27, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Applicant has cited Korean Office action in the aforementioned IDS (see Cite No. 3 under NPL section) but not included a concise explanation of the relevance).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, this claim recites “the fine metal particles have an average, non-aggregated particle diameter of 30 nm to 300 nm”.  The specification fails to provide support for the particle diameter as “non-aggregated” particle diameter. Furthermore, the recitation “non-aggregated” is a negative limitation. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App.and Inter. 1983); 783 F. 2d 453.

	Applicant has pointed to para 0031 of the specification and stated that this paragraph indicates that the protective layer may be a layer that suppresses mutual aggregation of the metal fine particles.  Page 4 of the amendment.  However, it is respectfully submitted that this disclosure in the specification does not provide support to claim the particle diameter as “non-aggregated”.  
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 20080173398 A1).

Claim 1 recites weight% ratio between n-hexylamine and a different amine in the range of 100:0 to 10:90.  This recitation is interpreted as the different amine is optional and not required.  Accordingly, fine metal particles coated with n-hexylamine and having an average, non-aggregated particle diameter of 30 nm to 300 nm will read on the claimed fine metal particles (claim 1 features (a)- (c)). 

As to claim 1, Yasuda discloses a bonding material that can be used in the form of a paste (electroconductive adhesive) comprising metal particles coated with (protective layer) an organic substance (0044), wherein the organic substance has a carbon atoms of 2 to 8 and includes at least one of amino group, alcohol group, carboxylic group, sulfanyl group, carbonyl group, and aldehyde group etc. (0038 and 0043 “The compounds can be used singly or in combination”).  Moreover, Yasuda discloses metal particles (e.g. Ag particle) coated with hexyl amine (n-hexyl amine) (0060).   

Yasuda discloses that the metal particles having particle size (average particle size) of 100 nm or less (0028). It is submitted that while Yasuda does not explicitly refer the particle size as “average, non-aggregated particle diameter”, however, there appears to be no unobvious difference between the claimed metal particles and the particles disclosed by Yasuda. As such, the particle size of 100 nm or less as disclosed by Yasuda is interpreted to suggest claimed average, non-aggregated particle diameter.  Moreover, given that the claimed range of 30 nm to 300 nm overlaps or lies within the range disclosed by Yasuda (100 nm or less), a prima facie case of obviousness exists.  See MPEP 2144.05 (I). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the average particle diameter including the claimed and as rendered obvious by Yasuda, motivated by the desire to form the bonding material of Yasuda so that it can be used for bonding of electronic parts (0002 of Yasuda).  

As to claim 2, Yasuda discloses that organic substance coated on the metal particle includes carboxylic compounds such as butanoic acid (fatty acid), pentanoic acid (fatty acid), hexanoic acid (fatty acid) etc. (0040). 

As to claim 3, Yasuda discloses that the metal particles coated with the organic substance are dispersed in an organic solvent (0044). 








Response to Arguments

Applicant's arguments filed on May 13, 2022 have been fully considered but the arguments are not found persuasive.  

With respect to the rejection of claims 1-3 as being unpatentable over Yasuda et al. (US 20080173398 A1), applicant argues that the bonding material of Yasuda does not contain fine metal particles having non-aggregated particle diameter of 30-300 nm.  According to applicant. Yasuda discloses the presence of two populations of metal particles.  In particular, the two particle size disclosed in Yasuda each correspond to (1) primary particles of the fine metal particles having a diameter of 100 nm or less and (2) secondary particles formed by aggregation of the primary particles., wherein the aggregates have a size of 100 nm to 100 µm (0012, 0028, 0032, 0333, and claim 1 of Yasuda).  Thus, Yasuda does not contain fine metal particles having non-aggregated particle diameter of 30-300 nm.  Pages 4-5 of the amendment.

The examiner respectfully disagrees.  First, it is submitted that the claimed electroconductive adhesive does not exclude (2) secondary particle formed by aggregation of the primary particles as disclosed by Yasuda. Second, Yasuda disclose that the fine metal particles having a particulate size of 100 nm or less tend to aggregate.  Therefore, it is necessary to coat the metal particles with an organic material to stabilize the fine metal particles (0025).  Moreover, Yasuda discloses metal particles coated with (protective layer) an organic substance (0044).  Further, these metal particles have particle size of 100 nm or less as disclosed by Yasuda previously.  As such, there is no unobvious difference seen between the claimed fine metal particles having an average, non-aggregated particle diameter of 30 nm to 300 nm and the metal particles of Yasuda having particulate size of 100 nm.   Accordingly, applicant’s argument is not found persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 11, 2022